Citation Nr: 0123282	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from December 1967 to July 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to the benefit sought on appeal.  The veteran 
perfected an appeal of that decision.

In conjunction with the veteran's claim of entitlement to 
financial assistance in the purchase of an automobile, the RO 
obtained his treatment records from the VA medical center 
(MC).  Those records document extensive treatment that he has 
received for major depression, for which service connection 
has been established.  The RO has not, however, considered 
those records as an informal claim for an increased rating 
pursuant to 38 C.F.R. § 3.157.  That issue is, therefore, 
being referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for an automobile allowance.

2.  The medical evidence does not show that due to a service-
connected disability the veteran has lost or permanently lost 
the use of one or both feet or one or both hands, or that he 
has suffered a permanent impairment of vision with central 
visual acuity of 20/200 or less or a visual field defect.



CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3902, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.350(a)(2), 3.808, 3.809 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1985 rating decision the RO granted service 
connection for degenerative changes in both knees, with 
subpatellar chondromalacia, rated as 10 percent disabling; 
and arthralgia in both ankles, rated as non-compensable.  
That determination was based on the veteran's service medical 
records, which indicate that his knee complaints were 
assessed as degenerative arthritis in November 1983 and that 
the cause of his ankle pain could not be determined.  He also 
received extensive treatment for cluster migraine headaches, 
including narcotics, which was not successful in alleviating 
his symptoms.  A psychiatric evaluation in April 1983 
resulted in the conclusion that his headaches were 
psychosomatic in nature and caused by tremendous conflicts 
over aggression and repressed rage.  He was separated from 
service based on the recommendation of a Medical Evaluation 
Board with the diagnoses of chronic cephalgia, with vascular 
and tension components; a hiatal hernia with gastroesophageal 
reflux disease; chondromalacia patella, grade three; 
bilateral ankle pain of unknown etiology, without objective 
findings; and obesity.  

VA treatment records indicate that the veteran incurred a 
chip fracture of the right medial femoral condyle in June 
1985, with additional surgery being performed.  In January 
1986 the treating physician noted that the veteran had severe 
patellofemoral chondromalacia in the right knee, and that the 
veteran insisted on remedial surgery being performed because 
he could not get the job of his choice if he was unable to 
run.  The veteran then asked that a patellectomy be 
performed.  Another physician determined in April 1986 that 
his right knee complaints could be alleviated by reducing his 
weight and improving his muscle tone, and not by any "quick 
fix" surgical procedure.  A right knee patellectomy was 
performed in November 1986, however, due to severe, grade 
three chondromalacia.

The veteran underwent a VA psychiatric evaluation in February 
1986, following which the examiner found that the veteran's 
headaches were at least partially psychophysiologic in 
nature.  A VA medical examiner in May 1989 noted, based on a 
review of the veteran's medical records, that multiple 
psychiatric evaluations in recent years had resulted in a 
finding of considerable psychologic overlay to his physical 
complaints.  During a June 1989 psychiatric examination the 
veteran reported having received numerous medications for his 
headaches, none of which had been successful.  At that time 
he was receiving injections of Stadol twice a week, which is 
a synthetic opiate.  Physician's Desk Reference (online 
version).  The examiner found that the veteran's complaints 
pertaining to his headaches, his right knee, and the hiatal 
hernia were manifestations of a somatiform pain disorder and 
psychological factors affecting a physical condition, and 
that the degree of social and industrial impairment the 
veteran attributed to the disorders was in excess of what 
would be expected.

Following the November 1986 right knee surgery the veteran 
returned to horse-back riding and participation in rodeo 
events.  A November 1987 VA treatment record indicates that 
he had a long history of headaches, with a negative 
evaluation, and dependence on narcotics.  He again injured 
the right knee while roping horses in May 1988, which caused 
an avulsion fracture of the right tibial plateau.

The veteran submitted an August 1989 medical report from his 
family physician in which the physician stated that the 
veteran presented a chronic, complex pain management problem 
due to arthritis and headaches.  She also found that there 
was a large behavioral component to his complaints, and that 
the secondary gain from receiving treatment was greater than 
his desire to be pain-free.  The veteran was not able to take 
non-steroidal anti-inflammatory medication due to peptic 
ulcer disease, and was being given injections of Stadol for 
headaches and right knee pain.  He complained of an 
increasing frequency of headaches to the point he was 
receiving injections of the narcotic daily and sometimes 
twice a day.  The physician determined that he was seeking 
the injections too frequently, and limited him to three 
injections per week.  She stated that within a given period 
of time, however, the veteran had manipulated his physicians 
into giving him injections more frequently, and the 
determination was again made to reduce the frequency of 
injections.  The physician indicated that the veteran 
suffered from substance abuse with psychological and/or 
physical addiction.  At the time of the report he was 
receiving injections twice a week.  

In an October 1989 rating decision the RO established 
separate grants of service connection for the left and right 
knees, and increased the rating for the right knee disability 
from 10 to 20 percent.  A non-compensable rating was assigned 
for degenerative changes of the left knee with subpatella 
chondromalacia.  Based on the results of a September 1989 VA 
medical examination, in a December 1989 rating decision the 
RO increased the rating for the left knee disability from 
zero to 10 percent.  The RO determined that the veteran was 
totally disabled based on individual unemployability due to 
service-connected disability in January 1990.

A March 1994 VA hospital summary shows that the veteran had 
been discharged from the VA neurology clinic in 1991 due to 
suspicions of drug-seeking behavior, in that multiple 
evaluations were negative.  He then had a diagnosis of 
questionable Stadol addiction and degenerative joint disease 
of the knees, ankles, and low back.  VA treatment records 
indicate that he continued to receive Stadol injections on an 
as-needed basis through September 2000.  He had been given a 
prescription for the drug and was apparently administering 
the injections himself.

In his May 2000 claim for an automobile allowance the veteran 
reported having been given a powered wheelchair by VA two 
years previously.  He stated that he wanted to purchase a 
truck to transport himself and the wheelchair.

An August 1999 treatment record reflects that the veteran 
complained of back pain of five to eight months in duration 
that had recently become severe.  He had been unable to 
ambulate more than 100 yards for two years.  A magnetic 
resonance image (MRI) of the spine in June 1999 had shown 
disc bulges at L4-L5 and L5-S1, but no herniation or nerve 
impingement.  The treating physician noted that the veteran's 
past medical history was significant for degenerative 
arthritis, but that he reported being unable to take any 
medication for the disorder due to ulcers.  He was, 
therefore, confined to a wheelchair much of the time.  The 
veteran apparently neglected to tell the physician that he 
was receiving injections of Stadol on a regular basis.  He 
was also caring for a severely handicapped granddaughter and 
had aggravated his back pain by lifting, and appeared for the 
examination in the wheelchair.  The physician provided a 
diagnosis of chronic back pain and degenerative arthritis, 
and stated that he would not give the veteran narcotic 
medication for chronic pain.

In his June 2000 notice of disagreement and substantive 
appeal the veteran asserted that he had been given a 
wheelchair and chair lifts in his home by the VAMC because of 
degenerative changes in both knees and the pain in his hips 
and ankles, not because of his back symptoms.  He stated that 
the chair was provided prior to the onset of his back 
problems.  He contended that the problems with his knees had 
caused his ankles to deteriorate and caused the problems with 
his hips and back.  He asserted that the knee or hip pain and 
stiffness represented ankylosis of those joints.

A June 2000 VA treatment record indicates that the veteran 
used a motorized wheelchair due to degenerative arthritis in 
his knees, ankles, hips, and back.  His back pain was 
exacerbated by lying down or sitting for long periods of 
time.  He engaged in no physical activity, but was able to 
walk approximately 100 yards before pain required him to 
stop.  On examination he was able to walk in a broad-based 
gait with a short stride without a limp.  The straight-leg 
raising test was negative to 60 degrees bilaterally, the 
popliteal angle was 80 degrees bilaterally, and there was 
reduced range of motion in the left quadriceps of 20 degrees.  
The treating physician found tenderness to palpation of the 
lumbar spine, and normal sensation and strength in the lower 
extremities.  The physician found no evidence of a neurologic 
deficit, and stated that the veteran demonstrated severe de-
conditioning, including hamstring inflexibility due to 
excessive sitting.  He referred the veteran to physical 
therapy to improve his conditioning.

In conjunction with a July 2000 VA orthopedic examination the 
veteran reported having constant low back pain that had been 
diagnosed as degenerative arthritis of the lumbosacral spine 
by a private physician.  An MRI in February 2000 disclosed an 
annular tear superimposed on a broad-based disk bulge at L4-
L5 and L5-S1, with no significant canal stenosis or neural 
foraminal narrowing.  He also complained of constant 
bilateral hip pain that began in 1994 and increased in 
severity.  An X-ray study of the hips in April 2000 revealed 
only minimal degenerative changes, and his hip pain was then 
described as radiating from the low back.  He reported having 
constant pain in the right knee with recurrent swelling, and 
that he had declined the offer of a total knee replacement.  
He denied having any significant problems with the left knee, 
other than occasional popping.  He also reported having been 
given the diagnosis of degenerative arthritis in the 
bilateral ankles on separation from service, but denied 
having incurred any trauma to the ankles.  He stated that his 
ankles became painful and stiff if he ambulated more than a 
block.

On examination the veteran was five foot, ten inches tall and 
weighed 270 pounds.  He appeared for the examination in a 
wheelchair, but stated that he was able to take a few steps 
with the use of a cane.  There was evidence of muscle 
weakness and atrophy of the muscles in the right lower 
extremity, with strength of 3/5 and two centimeters of 
atrophy in the right thigh and calf in comparison to the left 
lower extremity.  The straight leg raising test was positive 
at 50 degrees on the left and 45 degrees on the right.  
Patellar reflexes were 3+, equal, and active.  The veteran 
was able to bend forward to be within 18 inches of touching 
his toes, but bending forward produced muscle spasm in the 
paraspinal muscles at 45 degrees.  Backward extension to 
10 degrees and lateral flexion to 10 degrees on the left and 
20 degrees on the right also caused pain and muscle spasm.  
Rotation to 30 degrees bilaterally caused pain, but no spasm.  
Sensation was intact in the buttocks and both lower 
extremities, and there was no evidence of radiculopathy.

The veteran could flex his hips to 125 degrees without pain, 
but extension was limited to 10 degrees due to pain.  
Abduction was limited to 20 degrees on the right and 
30 degrees on the left and adduction was limited to 
10 degrees on the right and 20 degrees on the left due to 
pain.  External rotation was limited to 30 degrees on the 
right and 40 degrees on the left, and internal rotation was 
limited to 20 degrees on the left and 30 degrees on the 
right.

Examination of the right knee revealed a 21-centimeter 
surgical scar and the absence of the patella.  The examiner 
found no evidence of tenderness, and the range of motion of 
the right knee was from zero degrees of extension with 
minimal pain and 140 degrees of painless flexion.  There was 
grade two crepitation with flexion and extension.  The knee 
was stable and was without subluxation or lateral ligament 
laxity on varus and valgus stress.  An X-ray study of the 
right knee disclosed the absence of the patella; small 
calcifications in the soft tissues anterior to the knee 
joint, likely in the quadriceps tendon; mild to moderate 
degenerative changes with spur formation about both the 
medial and lateral compartments and the tibial spines; and 
very minor joint space narrowing of the medial and lateral 
compartments.  The radiologist assessed the findings as 
osteoarthritis of the right knee.

Examination of the left knee disclosed no obvious deformity, 
tenderness, or effusion.  The range of motion was painless 
from zero degrees of extension to 140 degrees of flexion.  
The examiner found no evidence of instability, subluxation, 
or ligament laxity on varus and valgus stress.  There was 
grade two crepitation on flexion and extension of the knee.  
An X-ray study of the left knee showed no significant 
abnormalities.

On examination of the ankles the examiner found no 
tenderness.  The range of motion of both ankles was reduced 
to zero degrees of dorsiflexion, but the veteran could 
plantar flex both ankles to 45 degrees without pain.  The 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  An X-ray study of each ankle revealed a 
small, well-corticated ossicle adjacent to each medial 
malleolus, which could represent a remote fracture versus an 
un-united ossification center.  The ankle joint spaces and 
bony mineralization were acceptable, and there was a small 
posterior calcaneal spur on each ankle.

Based on the results of the physical examination and the X-
ray studies, the examiner provided the following diagnoses:

1.  Chronic bilateral ankle pain with increasing ossification 
at each medial malleolus, a small loose body ossicle inferior 
to the left lateral malleolus, bilateral calcaneal spurs, and 
Achilles spur on the left, with chronic pain and stiffness 
and reduced range of motion to zero degrees of dorsiflexion.

2.  Chronic low back pain syndrome with MRI evidence of an 
annular tear superimposed on disk bulging at L4-L5 and L5-S1 
and mild arthritis in the L4-S1 facets, with constant low 
back pain, reduced range of motion, mild to moderate 
paraspinous spasm, and motor weakness and atrophy in the 
right lower extremity.

3.  Bilateral chronic constant hip pain referred from the low 
back with reduced range of motion and minimal degenerative 
joint disease.

4.  Status post cruciate ligament reconstruction and 
patellectomy of the right knee and X-ray evidence of 
degenerative joint disease, with constant pain, recurrent 
swelling, and reduced range of motion.

5.  Chondromalacia patella of the left knee, grade two, with 
intermittent pain and normal, painless range of motion.

Although there was no medical evidence of record indicating 
that the veteran's back and hip disorders were related to 
service or a service-connected disorder, in an October 2000 
rating decision the RO granted service connection for chronic 
low back pain syndrome, degenerative changes in the right 
hip, and degenerative changes in the left hip.  The RO 
assigned a 40 percent rating for the low back disorder, a 
20 percent rating for the right hip disability, and a 
10 percent rating for the left hip disability.  The RO also 
increased the ratings for the right and left ankle arthralgia 
from zero to 10 percent, respectively.

In a December 2000 application for acquiring specially 
adapted housing or a special home adaptation grant the 
veteran stated that the VAMC had provided him a manual 
wheelchair in November 1997, which was upgraded to a powered 
chair in October 1998.  He also stated that in 1999 the VAMC 
had provided him two power lifts for the stairs in his home.  
He reported that he required the use of a cane in order to 
ambulate and that he had to use the wheelchair if he needed 
to walk more than 15-20 yards.  In March 2001 the RO denied 
the veteran's claim for specially adapted housing.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to make 
reasonable effort in assisting the veteran in obtaining 
evidence that is relevant to his claim, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the case of a claim for compensation benefits, VA will 
make efforts to obtain the veteran's service medical records, 
if relevant to the claim; other relevant records pertaining 
to the veteran's active military, naval or air service that 
are held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; any other relevant records held 
by any Federal department or agency identified by the 
veteran; and any relevant records not in the custody of a 
Federal department or agency.  If VA is unable to obtain 
records identified by the veteran, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  These provisions apply to all claims filed on or 
after the date of enactment of the statute, or filed before 
the date of enactment and not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc).

The RO informed the veteran of the evidence needed to support 
his claim in May 2000, and provided him a statement of the 
case and supplemental statements of the case in June 2000, 
January 2001, and April 2001.  In those documents the RO 
informed the veteran of the regulatory requirements for 
entitlement to an automobile allowance, and the rationale for 
not awarding benefits.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being certified to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the veteran's VA treatment records from 
May 1999 through April 2001.  The veteran stated that the 
VAMC initially provided him a wheelchair in 1997 due to the 
degenerative arthritis in his lower extremities, but the RO 
did not obtain the treatment records from 1997 to 1999.  
Assuming his statement to be true, the fact that the VAMC 
provided him a wheelchair in 1997 and 1998 is not relevant 
regarding whether he has, in fact, lost or permanently lost 
the use of a foot.  That determination must be based on the 
medical evidence contemporaneous to his May 2000 claim for 
the automobile allowance, which the RO has obtained.  The 
Board finds, therefore, that a reasonable possibility does 
not exist that the VA treatment records prior to May 1999 
would aid the veteran in substantiating his claim.

The RO provided the veteran a VA orthopedic examination in 
July 2000.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.

Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to the necessary adaptive equipment will be 
made if the veteran, as the result of a service-connected 
injury or disease, has suffered the loss or permanent loss of 
use of one or both feet; has suffered the loss or permanent 
loss of use of one or both hands; or has a permanent 
impairment of vision in both eyes with central visual acuity 
of 20/200 or less in the better eye, or more than 20/200 if 
he also has a visual field defect with a visual field no 
greater than 20 degrees in the better eye.  For entitlement 
to assistance in the purchase of adaptive equipment only, the 
veteran must have, as the result of a service-connected 
disease or injury, ankylosis of one or both knees or one or 
both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.

The medical evidence does not indicate that the veteran has 
suffered the loss of either foot or either hand, and service 
connection has not been established for any visual 
impairment.  In addition, although service connection has 
been granted for disorders pertaining to the left and right 
shoulders, with each disability rated at 20 percent, service 
connection has not been established for any disorder of the 
hands, wrists, or elbows, nor does the evidence indicate that 
service connection for such disorders is warranted.  The 
veteran claims that he is entitled to an automobile allowance 
on the basis that he is unable to ambulate due to his 
service-connected hip, knee, and ankle disabilities.

Section 3.808 does not define "loss of use," nor does the 
applicable statute, 38 U.S.C.A. § 3902.  In relation to 
entitlement to special monthly compensation based on the loss 
of use of the foot, "loss of use" will be found to exist when 
no effective function remains, such as the properties of 
balance and propulsion, other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic device.  For example, complete paralysis 
of the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances, will be taken as loss 
of use of the foot.  38 U.S.C.A. § 1114 (k); 38 C.F.R. 
§ 3.350(a)(2).  

The medical evidence does not show that the effective 
function of either foot has been reduced to what would be 
equally well served by an amputation stump with use of a 
suitable prosthetic device.  Although the veteran experiences 
pain in the ankles, and the examiner in July 2000 found 
evidence of reduced muscle strength in the right lower 
extremity and limited dorsiflexion of the feet, the veteran 
was able to fully plantar flex both feet.  Examination in 
June and July 2000 found no evidence of a neurologic deficit 
in either lower extremity.  On examination in June 2000 the 
veteran was able to walk without a limp, and he then reported 
that he could walk up to 100 yards.

Regarding entitlement to assistance in acquiring specially 
adapted housing, "loss of use" will be found if locomotion is 
precluded without the aid of braces, crutches, canes, or a 
wheelchair.  Locomotion is considered to be precluded if the 
veteran requires the regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion, although occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The veteran contends that he requires the constant use of a 
wheelchair in order to maintain mobility.  In his December 
2000 claim for a housing allowance, however, he stated that 
he had to use the wheelchair if he had to walk more than 15-
20 yards, he told the physician in June 2000 that he could 
walk up to 100 yards, and he demonstrated the ability to 
ambulate without assistance.  The physician in June 2000 
found that at least part of the reduced functioning of the 
veteran's lower extremities was due to de-conditioning, in 
that his strength and muscle tone had decreased due to 
constant sitting.  He referred the veteran to physical 
therapy to alleviate the results of the regular use of the 
wheelchair.  It appears, therefore, that regular use of the 
wheelchair has actually increased the lower extremity 
disability, and that the degenerative arthritis in the 
ankles, knees, and hips does not require the constant use of 
a wheelchair, braces, crutches, or canes as a normal mode of 
locomotion.

Regardless of the definitions of "loss of use" that are 
applicable for special monthly compensation or a housing 
allowance, the applicability of the term implies more than 
the presence of disability, or diminished function.  Although 
the medical evidence indicates that the veteran has a 
bilateral ankle disability, the evidence does not show that 
he has lost the use of either foot as the result of the 
service-connected disability.  He is able to ambulate, 
although for short distances, and his medical history shows 
that there is a significant behavioral or functional 
component to his physical complaints.  Multiple physicians 
found that his headaches were psychosomatic in nature and due 
to secondary gain, including substance dependence.  He asked 
that the right patella be removed in 1985, although the 
orthopedist recommended against such a procedure and told the 
veteran to lose weight and improve his muscle tone.  The 
psychiatrist found in June 1989 that the veteran's physical 
complaints were manifestations of a somatiform pain disorder 
and psychological factors affecting a physical condition, and 
that the degree of impairment claimed by the veteran was 
excessive.  The veteran was discharged from the VA neurology 
clinic due to suspicions of drug-seeking behavior.  He claims 
to be unable to ambulate due to joint pain, but apparently 
continues to receive a narcotic medication to control the 
pain.  For these reasons the Board finds that the veteran's 
assertions are not credible, and that he has not lost the use 
of either foot.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to determine the 
credibility of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The veteran also asserts that the limitations due to his 
bilateral hip and knee disorders constitute "ankylosis."  
Ankylosis is defined as stiffening or fixation of a joint as 
the result of a disease process, with fibrosis or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  Although the examiner in July 2000 found reduced 
motion of the hips, the veteran was able to flex the hips to 
125 degrees without pain and he retained significant pain-
free movement of the hips in abduction, adduction, and 
rotation.  The examiner also stated in his diagnoses that the 
veteran had reduced range of motion in the right knee, but in 
documenting the physical examination he found that the 
veteran could extend the knee to zero degrees with minimal 
pain and flex the knee to 140 degrees without pain.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  There was no limitation of motion in the left knee.  
None of the X-ray studies documented fibrosis or bony union 
across the knee or hip joints.  The Board finds, therefore, 
that the service-connected hip and knee disabilities are not 
manifested by ankylosis of any relevant joint.  

In summary, the Board notes that there is no probative 
evidence on file showing that the veteran has permanent loss 
of use of the hands and feet.  The current medical evidence 
on file does not show that the veteran's hands and feet have 
no effective function other than that which would be equally 
well served by an amputation stump with prosthesis.  That is 
he does not have "loss of use" of a hand or foot, as 
defined by regulation and as required for financial 
assistance in purchasing an automobile with adaptive 
equipment.  Nor is there service-connected vision impairment 
to the required degree to be eligible for the automobile 
benefit.  Further, there is no medical evidence that the 
service-connected condition has resulted in ankylosis (i.e., 
an immobilized or frozen joint) of a hip or knee, as required 
for eligibility for adaptive equipment only.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment, or adaptive 
equipment only.


ORDER

The claim of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment, or adaptive equipment only, is denied.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 

